Silberstein Ungar, PLLCCPAs and Business Advisors Phone (248) 203-0080 Fax (248) 281-0940 30600 Telegraph Road, Suite 2175 Bingham Farms, MI 48025-4586 www.sucpas.com March 2, 2011 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors Sweet Spot Games, Inc. Silver Springs, Nevada To Whom It May Concern: Silberstein Ungar, PLLC hereby consents to the use in the Form 8-K, Current Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934, filed by Sweet Spot Games, Inc. of our report dated February 28, 2011, relating to the financial statements of Greenfield Farms Grassfed Beef, Inc. as of and for the period ending December 31, 2010. Sincerely, /s/ Silberstein Ungar, PLLC Silberstein Ungar, PLLC
